 634DECISIONSOF NATIONALLABOR RELATIONS BOARDSan Antonio Retail Merchants AssociationandInter-national Union,United Automobile,Aerospace andAgriculturalImplementWorkers,UAW. Case23-CA-5203December16, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOUpon a charge and amended charge filed on August2 and 21, 1974, respectively, by International Union,United Automobile, Aerospace and Agricultural Im-plement Workers, UAW, herein called the Union, andduly served on San Antonio Retail Merchants Associa-tion, herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by the Re-gional Director for Region 23, issued a complaint onAugust 21, 1974, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 17, 1974, fol-lowing a Board election in Case 23-RC-4038 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about May 29, 1974, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do so. OnAugust 28, 1974, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, and stating that the Gen-eralCounsel's complaint did not state a claim uponwhich relief could be granted.On September 18, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, arguing that by its answer to thecomplaint Respondent was attempting to relitigate is-sues which had been litigated and resolved in the repre-sentation proceeding. Subsequently, on September 20,Official notice is taken of the record in the representation proceeding,Case 23-RC-4038, asthe term"record" is defined in Secs 102 68 and102 69(g` of the Board's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967),enfd 388 F2d 683 (C A4, 1968),Golden AgeBeverageCo,167 NLRB 151 (1967), enfd 415 F 2d26 (C A 5, 1969),IntertypeCo. v Penello,269 F Supp 573 (D C Va, 1957),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7,1968), Sec9(d) of the NLRB1974, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed itsopposition to the General Counsel's Motion for Sum-mary Judgment, with affidavits attached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent argues that it hasno obligation to bargain with the Union because theUnion's certification in the representation proceedingis invalid due to preelection conduct by the Unionwhich affected the result of the election. Respondentalso contends that a hearing is required on its objec-tions to the election to satisfy the requirements of dueprocess.In view of the General Counsel's contention thatRespondent is attempting to relitigate issues previouslyconsidered and resolved in the underlying representa-tion proceeding, we have reviewed the record thereof.It reveals that following the Union's victory in theelection, which was conducted pursuant to a Stipula-tion for Certification Upon Consent Election, Re-spondent filed timely objections to the election,allegingin substance that the Union had made misrepresenta-tions and illegal promises, particularly in a leaflet dis-tributed to employees, which had materially influencedthe election results. Following investigation, the Re-gional Director issued a Report and Recommendationon Objections to the Election, finding that the Union'sstatements were within the bounds of legitimate cam-paigning, and recommending that the objections beoverruled and the Union certified. Respondent ex-cepted to this report arguing before the Board that theRegional Director's conclusions were erroneous andthat a hearing was required on its objections. On May17, 1974, the Board issued a Decision and Certificationof Representative, adopting the findings and conclu-sions of the Regional Director, and noting that Respon-dent's exceptions raised no material issues of fact or lawwhich warranted reversing the Regional Director orrequired a hearing. Accordingly, it certified the Union.It thus appears that Respondent raised and litigatedits contentions, both as to its objections and the neces-sity of a hearing, in the underlying representation pro-ceeding, and it may not relitigate them herein, as it iswell settled that in the absence of newly discovered or215 NLRB No. 87 SAN ANTONIO RETAIL MERCHANTS ASSN.635IIITHE UNFAIR LABOR PRACTICESpreviously unavailable evidence or special circum-stances a respondent in a proceeding alleging a viola-A. TheRepresentationProceedingtion of Section 8(a)(5) is not entitled to relitigate issueswhich were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding,and the Respondent does not of-fer to adduce at a hearing any newly discovered orpreviously unavailable evidence,nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable'in this unfair labor practice proceeding.We shall, accordingly,grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation with its principaloffice and place of business at San Antonio, Texas, isengaged in the business of providing consumer creditreporting and collection services to individual mer-chants, to credit grantors,such as banks, and to otherreporting agencies and credit bureaus. During thepreceding 12 months, which period is representative ofall times material herein,Respondent,in the course andconduct of its business operation,received gross reve-nues in excess of $500,000, and during the same periodreceived gross revenues in excess of $50,000 for servicesperformed for commercial customers located outsidethe Stateof Texas.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policiesof the Actto assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospaceand AgriculturalImplementWorkers, UAW, is a labororganizationwithin themeaning ofSection 2(5) of theAct.2 SeePittsburghPlate Glass Co v NL R B,313 U S 146, 162 (1941),Rules and Regulationsof theBoard, Secs102 67(f) and 102 69(c)3We find no merit in Respondent's contention in its affirmative defensethat the complaint does not state a claim uponwhich reliefcould be granted,as the complaint clearly alleges conduct violative of Sec 8(a)(5) and (I) ofthe Act1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All Collection Service Division employees andCredit Reporting Division employees employed bythe Employer at its San Antonio, Texas, facility,excluding all other employees,guards, watchmenand supervisors as defined in the Act.2.ThecertificationOn January 24, 1974, a majority of the employees ofRespondent in said unit,in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 23, designated the Union as their represen-tative for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton May 17, 1974, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 22, 1974, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 29,1974, and continuing at all times thereafter todate, the Respondent has refused,and continues torefuse,to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceMay 29, 1974, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentativeof theemployees in the appropriate unit,and that,by such refusal,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I,above,have a close, intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor 636DECISIONSOF NATIONALLABOR RELATIONS BOARDdisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfairlabor practices within themeaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.San Antonio Retail Merchants Association is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union, United Automobile, Aero-space and Agricultural Implement Workers, UAW, is alabor organization within the meaning of Section 2(5)of the Act.3.All Collection Service Division employees andCredit Reporting Division employees employed by theEmployer at its San Antonio, Texas, facility, excludingall other employees, guards, watchmen and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since May 17, 1974, the above-named labor organ-ization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about May 29, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has engaged in and isengaging in unfair labor practices within themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engagedin and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDER.Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, San AntonioRetailMerchants Association, San Antonio, Texas, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment withInternationalUnion, United Au-tomobile,Aerospace and Agricultural ImplementWorkers, UAW, as the exclusive bargaining represen-tative of its employees in the following appropriateunit:All Collection Service Division employees andCredit Reporting Division employees employed bythe Employerat itsSan Antonio, Texas, facility,excluding all other employees, guards, watchmenand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its San Antonio, Texas, facility copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 23, after being duly signed by Respon-dent's representative, shall be posted by RespondentIn the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " SAN ANTONIO RETAIL MERCHANTS ASSN637immediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay,wages,hours, and other termsand conditions of employment with InternationalUnion,UnitedAutomobile,Aerospace andAgricultural Implement Workers, UAW, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOTin any like or related manner inter-fere with,restrain,or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.'"WE WILL, upon request, bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages,hours, andother terms and conditions of employment,and, ifan understanding is reached,embody such under-standing in a signed agreement.The bargainingunit is:All Collection Service Division employeesand Credit Reporting Division employees em-ployed by the Employer at its San Antonio,Texas, facility,excluding all other employees,guards, watchmen and supervisors as defined inthe Act.SAN ANTONIO RETAIL MERCHANTSASSOCIATION